Reasons for Allowance
Claims 1-6, 13-15, and 17 are allowed and are renumbered as claims 1-10. The following is an examiner’s statement of reasons for allowance: 
Regarding part (I) of the rejections under 35 USC 112(a), Applicant's arguments filed on 2 May 2022 are persuasive, and the rejections regarding written description support for dextran having a weight average molecular weight of between 100,000 and 700,000 are withdrawn. Regarding paragraph [0019] on pages 6-7 of the original specification, one of ordinary skill in the art would understand that the lower limit and upper limit of "average molecular weight" of the second and third sentences of paragraph [0019] refer to the "weight-average molecular weight" of the first sentence of this paragraph. The original specification elsewhere (e.g., [0018], page 6) provides support that the polysaccharide of paragraph [0019] is dextran.
Regarding part (II) of the rejections under 35 USC 112(a), 
the declaration under 37 CFR 1.132 filed on 2 May 2022 is sufficient to overcome the rejections regarding written description support for a polyethylene glycol having a number average molecular weight of between 8,980 and 18,400. 
It is noted that while the declaration and Applicant's arguments filed on 2 May 2022 state that Test Reports (and corresponding English-language translations) for the actual lots used in the Examples of the specification accompany the declaration as APPENDIXES A, B, C, and D, these Test Reports and appendixes have not been made of record. Moreover, the original disclosure does not provide the lot numbers of the 30 w/v % aqueous PEG solutions from NACALAI TESQUE, INC. that were used in the examples of the application (including Table 1) (see page 18 of the specification). Given that lots number are not part of the original disclosure, a finding of inherent written description support cannot merely be established by evidence of properties that are inherent to these lot numbers.
The declaration persuasively argues that one of common technical knowledge in the art would recognize that the titration method recited in paragraph [0022] of the specification is an end group analysis method that provides a number average molecular weight, as evidenced by Umoren et al. The examiner notes that the end group of polyethylene glycol is a hydroxyl group, and paragraph [0023] of the specification teaches that "In the above calculation formulas, A represents the hydroxyl value of the polyether." 
The original disclosure teaches that the Table 1 test values of 8,980 and 18,400 are average molecular weights measured by the reagent manufacturer, and that the reagent manufacturer is NACALAI TESQUE, INC. The declaration (without appendixes) provides evidence that NACALAI TESQUE, INC. provides hydroxyl values for the lots of PEG6000 and PEG20000 used in the examples. The original disclosure provides a titration method calculation of an average molecular weight of a polyether based upon a hydroxyl value, which one of ordinary skill in the art would understand to provide a number average molecular weight of the polyether or PEG. The original disclosure provides no other calculation method for average molecular weight of the polyether or PEG. The original disclosure teaches no other type of average molecular weight for the polyether or PEG, such as weight average molecular weight.  Accordingly, one of ordinary skill in the art would recognize the Table 1 test values of 8,980 and 18,400 of the original disclosure to be implicitly number average molecular weights of PEG.
The claims are non-obvious over the closest prior art for the reasons set forth in the final office action mailed on 3 February 2022 (page 6, third and fourth paragraphs). Related patents to Park (US 10,590,372 and US 11,016,009) are newly made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797